Title: The American Commissioners to John Jay, 18 March 1785
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: Jay, John


        
          Sir,
          Paris March 18th. 1785.
        
        We received by the last Packet the favor of your letter of Janry. 14. in which we have the agreeable information of your having accepted the appointment of Secretary for foreign Affairs. Besides the general interest we feel in this event as members of the Union which is to availed of your services, we are particularly happy that a channel of communication is opened for us with Congress in whose justice & abilities we so perfectly confide.
        In our letter by the Febry. Packet which we addressed to His Excellency the President of Congress, we had the honor of transmitting a state of our transactions intervening between the date of that and of our preceding letter. We now beg leave through you to inform them of our progress since the last period—
        No. 1. is a letter from the Popes Nuncio at this court, which tho’ dated at this place as the 15th of December 1784 was not delivered to us till late in February. We consider it as definitive of our commission to the Holy See unless new instructions or circumstances should render a further proceeding under it proper.
        
        No. 2. from the Chargé des Affaires of Tuscany here came also to hand after the closing of our letter by the last Packet.
        From Baron de Thulemeier Prussian Minister at the Hague we have received the enclosed letter No. 3., covering a French translation of the Draught of a treaty which we had proposed through him to the court of Berlin as formerly reported to Congress, with observations on the several parts of it. This paper is numbered 4. and has been answered by our letter of which No 5. is a copy.
        We have also received from the Baron de Thulemeier the letters No 6. & 7. in answer to ours (formerly communicated to Congress) on the subjects of free ports within the territories of his Sovereign.—
        In consequence of a letter written by Mr Adams to Mr Dumas praying his enquiries & information as to the presents, whether periodical or occasional, made by the United Netherlands to the several pyratical States, he has favored us with the enclosed authentic information marked No. 8.— We learn from public papers that the Republic of Venice pays annually to Tripoli a tribute of 3500 Sequins. From a comparison of the strength of this with that of the other pyratical States some grounds are furnished for conjecturing what is paid by them to the others when in Peace with them. We have promises of some further information on the subject of these tributes, which the envy or pride of nations endeavours to cover under mystery, the sum of them will serve to form a judgment of the contributions which will be required from us.
        With great respect / We have the honor to be / Sir / Your most obedient & / Most humble Servants
        
          John Adams.B. FranklinT. Jefferson—
        
      